DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 05/04/2021. Claims 1-7 are amended. Claims 1-7 are currently pending.
The objection to the drawings is maintained.
The rejection of claim 1 under 35 U.S.C. 112(b) has been withdrawn.
The rejection of claims 2 and 7 under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/04/2021, with respect to the rejection(s) of claim(s) 1 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Fedorov, have been fully considered but are not persuasive, in combination with the amendments to the claims.
	Applicant argues Fedorov fails to teach the claim limitations, however, with respect to claims 1 and 7, it is respectfully submitted Fedorov still teaches the claim limitations as discussed below, since Fedorov discloses at least arcuate element 3’ formed on inner surface of housing 1.
Applicant’s arguments with respect to the rejection(s) of claim(s) 2-6 under 35 U.S.C. 102(a)(1) as being anticipated by Fedorov have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Collins as discussed below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: open interior 11 (Para. [0017]) and open interior 15 (Para. [0017]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In claim 1, it is suggested to amend the phrase “the anterior and posterior sides of the corneal tissue” to “anterior and posterior sides of the corneal tissue” or similar language, since an anterior and posterior side of the corneal tissue have not been previously introduced.
In claim 2, it is suggested to amend the preamble of the claim to recite “wherein the means for marking comprises:”, and further delete the phrase “the extension comprising the means for marking” in line 3, since the means for marking has been previously introduced in claims 1-2 and encompasses the extension.
In claim 3, line 3, it is suggested to delete the phrase “the protrusion cooperating with the extension to define the means for marking”, since the claim already requires at least one protrusion cooperating with the extension due to its dependency. 
In claim 3, line 3, it is suggested to amend “the protrusion” to recite “the at least one protrusion” to properly refer to the at least one protrusion as previously introduced in claim 3.
In claim 4, it is suggested to amend the preamble to recite “wherein the means for marking further includes”, since the means for marking has been previously introduced, and claim 4 further encompasses structure of the means for marking.
In claim 4, line 2, it is suggested to amend “the protrusion” to recite “the protrusion formed on the extension” to properly refer to the protrusion as introduced in claim 4.
In claim 4, line 2, it is suggested to amend “the protrusion formed on the body wall” to recite “the at least one protrusion formed on the body wall” to properly refer to the at least one protrusion as introduced in claim 3.
In claim 4, line 3, it is suggested to delete the phrase “and cooperating therewith to further define the means for marking”, which is redundant, since the claim limitations include the means for marking encompassing the protrusions cooperating. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claim recites “the extension wall” in line 2. There is insufficient antecedent basis for this limitation in the claim, since an extension wall has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a wall of the extension.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedorov (US 4907587) (previously of record).
	Regarding claim 1, Fedorov discloses (abstract; Col. 4 line 43-Col. 6 line 10; Figs. 1-2) a corneal cutting blade for harvesting donor corneal tissue (Figs. 1-2), comprising: 
	(a) a substantially cylindrical body (cylinder-shaped housing 1, Col. 4 lines 43-54; Fig. 1) having a cylindrical wall (wall of housing 1, Fig. 1) and 
	(b) means for marking the corneal tissue (at least arcuate element 3’, which corresponds to the structure disclosed in the instant spec. for the means for marking interpreted under 112(f), Col. 4 line 43-Col. 5 line 7; Fig. 2) formed on the wall and integral therewith (arcuate element 3’ formed on inner surface of housing 1 and therefore integral with housing 1, Col. 4 lines 43-54) to enable differentiation between the anterior and posterior sides of the corneal tissue (one of ordinary skill would’ve understood arcuate element 3’ would’ve been capable of enabling differentiation in tissue since arcuate element 3’ marks the cornea, Col. 4 lines 43-65).
	Regarding claim 7, Fedorov discloses wherein the means for marking comprises at least two asymmetric markers formed on the cylindrical marker (arcuate element 3 and rectilinear element 6, which mark the cornea and are asymmetric with respect to the axis as depicted in annotated Fig. 2; Col. 4 lines 43-65) formed on the cylindrical body wall extending laterally therefrom (arcuate element 3 and 

    PNG
    media_image1.png
    462
    701
    media_image1.png
    Greyscale

Annotated Figure 2 of Fedorov
Claim(s) 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (US 5649944).
	Regarding claim 1, Collins discloses (abstract; Col. 3 line 20-Col. 5 line 32; Figs. 1-5K) a corneal cutting blade for harvesting donor corneal tissue, comprising: 
	(a) a substantially cylindrical body (punch 8) having a cylindrical wall (wall of punch 8, Col. 3 lines 20-39; Fig. 3D) and 
	(b) means for marking the corneal tissue formed on the wall and integral therewith (at least one tabbed portion 802, which is equivalent to the structure disclosed in the instant spec. for the means for marking interpreted under 112(f), Col. 3 lines 20-39; Fig. 3D) to enable differentiation between the anterior and posterior sides of the corneal tissue (one of ordinary skill would’ve understood tabbed portion 802 of punch 8 would be capable of enabling differentiation between an anterior and posterior side of tissue since it marks tissue in a specific shape, Col. 3 lines 20-39).
	Regarding claim 2, Collins discloses the device of claim 1. Collins further discloses a U-shaped extension (one of ordinary skill would’ve understood tabbed portion 802 to be a U-shaped extension, see also shape of donor material formed by punch 8 and die 4 as depicted in Fig. 5C, Col. 4 lines 35-45) integrally formed with the body wall (Col. 3 lines 20-39; Fig. 3D) and extending laterally outwardly therefrom (Fig. 3D), the extension comprising the means for marking (tabbed portion 802 marks tissue by cutting it into a specific shape, Col. 3 lines 20-39).
	Regarding claim 3, Collins discloses the device of claim 2. Collins further discloses wherein the means for marking further comprises at least one protrusion provided on the body wall (second tabbed portion 802, Fig. 3D) and extending laterally outwardly therefrom (Fig. 3D), the protrusion cooperating with the extension to define the means for marking (tabbed portions 802 mark tissue by cutting it into a specific shape, Col. 3 lines 20-39).
	Regarding claim 5, Collins discloses the device of claim 1. Collins further discloses wherein the means for marking comprises at least a pair of asymmetric protrusions (first and second tabbed portions 802, which are asymmetric since they lie on the same side of the axis as depicted in annotated Fig. 3D) formed on the cylindrical body wall and projecting outwardly therefrom (Fig. 3D).

    PNG
    media_image2.png
    519
    739
    media_image2.png
    Greyscale

Annotated Figure 3D of Collins
	Regarding claim 7, Collins discloses the device of claim 1. Collins further discloses wherein the means for marking comprises at least two asymmetric markers (first and second tabbed portions 802, which are asymmetric since they lie on the same side of the axis as depicted in annotated Fig. 3D with respect to claim 5 above) formed on the cylindrical body wall extending laterally therefrom (Fig. 3D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Jacob (US 2019/0380868 A1).
	Regarding claim 4, Collins discloses the device of claim 3. 
	However, Collins fails to disclose a protrusion formed on the extension, the protrusion being asymmetric with the protrusion formed on the body wall and cooperating therewith to further define the means for marking.

	Therefore, Collins fails to disclose a protrusion formed on the extension, but teaches an extension capable of cutting corneal tissue, and Jacob teaches a device capable of cutting corneal tissue including a protrusion formed on an extension, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the extension including a protrusion, instead of the extension as taught by Collins, because Jacob teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either the extension as taught in Collins or the extension including a protrusion.
	Note the combination of Collins and Jacob would further teach the protrusion being asymmetric with the protrusion formed on the body wall and cooperating therewith to further define the means for marking, since Collins discloses first tabbed portion 802 asymmetric from a second tabbed portion 802 (see annotated Fig. 3D), and therefore one of ordinary skill would’ve understood a protrusion formed on first tabbed portion 802 to be asymmetric with a second tabbed portion 802 and further define the means for marking, since punch 8 including tabbed portions 802 is capable of cutting corneal tissue.
	Regarding claim 6, Collins discloses the device of claim 2. 
	However, Collins fails to disclose wherein the means for marking further comprises a protrusion integrally formed on the extension wall and laterally projecting outwardly therefrom.

	Therefore, Collins fails to disclose a protrusion formed on the extension, but teaches an extension capable of cutting corneal tissue, and Jacob teaches a device capable of cutting corneal tissue including a protrusion formed on an extension, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the extension including a protrusion, instead of the extension as taught by Collins, because Jacob teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either the extension as taught in Collins or the extension including a protrusion.
	Note the combination of Collins and Jacob would further teach the protrusion laterally projecting outwardly therefrom, since Collins discloses tabbed portions 802 projecting laterally outwardly, and therefore one of ordinary skill would’ve understood the protrusion extending from first tabbed portion 802 to further project laterally outwardly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771